IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MICHAEL VANN,                                 : No. 151 MM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 PENNSYLVANIA BOARD OF                         :
 PROBATION AND PAROLE,                         :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2018, the Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file

a Petition for Allowance of Appeal within 30 days.